Citation Nr: 1549219	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  08-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to mustard gas. 
 
2.  Entitlement to service connection for a bilateral eye disability, to include as due to exposure to mustard gas.
 
3.  Entitlement to service connection for a chronic gastrointestinal disorder, including acid reflux disease, hiatal hernia, or irritable bowel syndrome (IBS). 

4.  Entitlement to service connection for bilateral hearing loss. 
 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to February 1946; he is considered to have engaged in combat. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board issued a decision in July 2009, which, in pertinent part, denied the Veteran's claims for service connection for bilateral eye disability, COPD, a chronic gastrointestinal disorder and bilateral hearing loss.  The Veteran appealed the Board's denial of those issues to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2010 Joint Motion for Remand, the parties moved to vacate and remand that portion of the Board decision addressing those issues.  A Court Order later that month vacated and remanded those claims.  The Board remanded the claims for additional development in November 2010.  The case has now been returned to the Board for additional review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a gastrointestinal disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is additional action is required on his part.




FINDINGS OF FACT

1.  The Veteran's COPD was not shown in service or for many years thereafter, and is not etiologically related to active service.  

2.  The current bilateral eye disability was not shown in service or for many years thereafter, and is not etiologically related to active service.

3.  Bilateral hearing loss disability was not present in service for many years thereafter and is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.316 (2015). 

2.  The criteria for establishing service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.316 (2015).

3.  The criteria for establishing service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in November 2006.  The case was last readjudicated in September 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In the case of a veteran who engaged in combat with the enemy in a period of war,  lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  However, the reduced evidentiary burden of 38 U.S.C.A. § 1154(b) applies only to the question of service incurrence and not to the question of a nexus to service.  See Libertine, supra.  Section 1154(b) does not establish service connection for a combat veteran.  Instead, section 1154(b) aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran still must establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, however, the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims service connection are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.     38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

With respect to nitrogen gas, sulfur mustard gas, and Lewisite exposure, service connection may be granted if the evidence shows: (1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities,     scar formation, or the following cancers: Nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin; (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease; and (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a). 

While the Veteran is competent to report what occurred in service, whether the Veteran meets the requirements of 38 C.F.R. § 3.316, including whether he was actually exposed to the specified vesicant agents, is a question of fact for the Board to determine after full development.  The Board, therefore, must consider the credibility of the Veteran's testimony in light of all the evidence in the file.  See Pearlman v. West, 11 Vet. App. 443, 446 (1998).

The availability of presumptive service connection for a does not preclude a veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1. COPD

The Veteran asserts that he developed COPD as a result of exposure to mustard gas in service.  Specifically, he stated he volunteered for testing of protective clothing while stationed at the Naval Training Center (NTC) located in Bainbridge, Maryland.  Reportedly, he was tested in an exposure chamber once or twice a day for an unstated number of days.  The service personnel records confirm the Veteran's service at the NTC in Bainbridge, Maryland.  

The evidence of record documents a diagnosis of COPD, and as noted, COPD is listed as a disorder for which service connection is available under 38 C.F.R. § 3.316.  However, in order to be able to take advantage of this provision, there must be evidence that the Veteran was indeed exposed to such an agent in the manner required.

The service records do not document exposure to mustard gas.  A May 1946 memorandum from the Chief, Research Division of Naval Bureau of Medicine    and Surgery reported participation of volunteer Naval personnel in tests for the study of vesicant gases and cited to a file card index recording participants and dates of participation, along with the agent tested, intensity/number of exposures, and maximum intensity of reaction and parts of body affected.  The memorandum further noted that all men were fit for duty when returned to USNTC, Bainbridge, Maryland.  An attachment noted the Veteran's card file entry, which reflects dates he served aboard a vessel from January 24, to January 29, 1944.  The card indicated that no test was conducted on the Veteran.  and it indicated that no testing was conducted.  Also in the claims file, there is a notation showing that the Department of Defense's (DoD) database did not include the Veteran as a participant in the Chemical Warfare Tests performed at the Naval Research Laboratory during World War II.  

While the Veteran reports he participated in a gas chamber experiment involving mustard gas, the Board finds the notation on the index card indicated that he was not tested and the DoD database showing the Veteran was not a participant to be more persuasive and probative than the Veteran's recollections approximately       60 years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).      In this regard, not all gas chamber testing involved mustard gas.  Moreover, in  order to receive benefits based on mustard gas exposure, VA law, regulations,     and procedures require that full-body exposure must be substantiated by service department records.  This is because mustard gas testing was limited to secret tests of protective equipment during World War II.  See 59 Fed. Reg. 42497-01 (Final Rule, August 18, 1994).  Here, there is no official evidence of the Veteran's exposure to mustard gas or Lewisite in service.  

Accordingly, the Board concludes that the most probative evidence is against a finding that the Veteran participated in full body mustard gas testing during service, and that the presumptive provisions under 38 C.F.R. § 3.316 do not apply. 

Moreover, the Board finds that there is no other basis by which service connection can be established. 

Service treatment records contain no complaint, finding, or diagnosis pertinent to the Veteran's lungs.  On examination for separation from active duty in February 1946, the Veteran's respiratory system was normal.  After service, medical treatment records after 1999 documented a history of COPD, along with a history significant for tobacco smoking.  In January 2007, the Veteran's COPD was assessed as stable.  

As COPD was not shown in service, competent evidence linking the disorder to service is required.  However, the preponderance of the probative evidence is against such a link.  

In this regard, a VA medical opinion from a pulmonary specialist was obtained      in June 2015.  The physician noted that a review of the service treatment records revealed no complaints or issues referable to the respiratory tract.  The diagnosis   of COPD was recorded more than 50 years after service discharge.  A VA clinical treatment note in February 2000 noted that the Veteran's chest was clear.  The physician also noted no reports of pulmonary function tests or chest radiography in the provided records.  Following a review of the claims file, the physician opined that the Veteran's COPD was less likely as not due to the Veteran's participation   in toxic gas testing.  The examiner explained that delayed/prolonged respiratory complications were known to be a cause of long-term disability in mustard gas-poisoned patients (bronchiolitis, asthma, chronic bronchitis/COPD, bronchiectasis, large-airway narrowing, pulmonary fibrosis).  These complications had been documented principally in service members with combat-related toxic exposure (e.g., Iran-Iraq War).  However, delayed complications occurred between a few months and several years after exposure, and in the Veteran's case, his respiratory disease occurred decades after exposure.  As such, prior cigarette smoking was        a more likely alternative potential causative factor of the Veteran's COPD.  Moreover, the physician noted that the medical literature did not support a direct link between individuals exposed to mustard gas and long term development of sequelae in the absence of an acute pulmonary reaction to said exposure.  Here,    the service treatment records did not document an acute pulmonary reaction. 

The Board finds the VA physician's opinion that the Veteran's COPD is not related to service to be highly probative.  The VA physician's opinion was based on a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinions provided and cited to the medical literature.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking COPD to any aspect of the Veteran's service. 

The Board notes that the Veteran has submitted internet articles regarding the effects of exposure to mustard gas on the respiratory system.  A medical article      or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking his disability to active service.  Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Moreover, while the Veteran can competently report his symptoms, any opinion regarding the nature and etiology of his COPD requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his COPD is in any way related to his military service.

In sum, the most probative and persuasive evidence indicates the Veteran was not involved in full body mustard gas testing during service, his COPD was not shown during service or for years thereafter, and the most probative evidence indicates his COPD is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.      Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



2. Bilateral eye disability

The Veteran claims entitlement to service connection for a bilateral eye disability, to include as due to exposure to mustard gas.  As noted above, the most probative evidence indicates the Veteran was not involved in mustard gas testing.  Thus, the question is whether the Veteran's current eye disability is otherwise related to service.

Service treatment records reflect no complaint, finding, or diagnosis pertinent to  the Veteran's eyes.  On entrance examination in October 1943, the Veteran's uncorrected distant vision was 8/20 in the right eye and 12/20 in the left eye.  On examination for separation from active duty in February 1946, the Veteran's uncorrected distant vision was 11/20 in the right eye and 14/20 in the left eye.  Binocular visual acuity was 15/20 and his eyes had normal reaction to light and accommodation.  

After service, medical treatment records show that the Veteran was diagnosed as having chronic open-angle glaucoma (COAG) in 1996.  An eye examination dated in September 1999 includes assessments of COAG; status post multiple glaucoma symptoms; status post retinal tear, with operculum and laser repair; and refractive error.  

Initially, the Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.   

Moreover, there is no medical opinion linking any diagnosed condition of the Veteran's eyes to his active service, and the only competent medical evidence is against the claim.  In this regard, in May 2015 VA obtained a medical opinion from an ophthalmologist.  Following a review of the claims file, the ophthalmologist noted a history of advanced glaucoma, in both eyes (OU), with field loss of vision, ischemic stroke 1998 with homonymous field loss, and right side retinal tear      with laser treatment in1986.  The ophthalmologist opined that the Veteran's eye disabilities were not a result of military service.  In support of the opinion the ophthalmologist noted that the service treatment records showed that on separation from service, no ocular diseases or anatomical defects were noted.  Any eye damage from the claimed exposure to vesicant gases would have occurred instantly and their effects would have been noted on the separation from service, which was not the case.  As such, none of the eye diseases which he presently exhibited or may have had in the past were caused by nor related to exposure to mustard gas.  The eye conditions which could be caused by mustard gas are all ocular surface conditions, not the disorders exhibited by the Veteran.  

The Board finds the VA ophthalmologist's opinion that the Veteran's claimed bilateral eye disorders were not related to service to be highly probative.  The opinion was rendered following a thorough review of the claims file and the  opinion is consistent with other evidence of record.  Moreover, the ophthalmologist considered the Veteran's contentions and provided an adequate rationale for the opinions rendered.  Accordingly, this ophthalmologist's opinion is entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

The Board notes that the Veteran has submitted internet articles regarding the effects of mustard gas exposure on the eye.  However, these articles do not show that he is entitled to service connection for glaucoma because they merely discuss manifestations commonly associated with exposure to mustard gas.  Cf. Mattern and Sacks, both supra.  In any event, as noted above, the Veteran's exposure to mustard gas has not been established.

To the extent the Veteran alleges his bilateral eye disability is related to service for reasons other than mustard gas exposure, as a lay person, the Veteran has not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Accordingly, his assertions as to the medical causation of his disability, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current eye problems and his active service.  See Jandreau, 492 F.3d at 1376-77.

Therefore, the Board finds that the preponderance of evidence is against a finding of service connection a bilateral eye disability.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, supra; Gilbert, supra.

3. Hearing loss

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a disability at that time, he or    she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss is etiologically related to service.  Essentially he contends that he developed delayed onset hearing loss related to incidents of excessive noise in service.  Acoustic trauma from naval gunfire was conceded.


Service treatment records reflect no complaint, finding, or diagnosis pertinent to the Veteran's ears.  On examination for separation from active duty in February 1946, tests of hearing by watch, coin click, whispered voice, and spoken voice were normal.  After service, VA treatment records after 2003, interchangeably denied or noted complaints of hearing loss in both ears as a barrier to learning.  Hearing loss was not diagnosed until 2007.  

As the competent evidence fails to show a hearing loss disability in service or for more than five decades thereafter, competent evidence linking the current hearing loss disability with service is required to establish service connection.  On this question, the weight of the probative evidence is against the claim.  

In May 2007, the Veteran was afforded an audiometric evaluation to ascertain the nature and extent of his hearing loss.  The fact that he had been exposed to acoustic trauma from naval gunfire was conceded and was to be taken into consideration     by the examiner, who was requested to render an opinion regarding whether the Veteran's hearing loss was attributable to military service.  After examination of   the Veteran and review of his medical records, the opinion was that the Veteran's hearing loss was related to civilian occupational exposure, he was a long distance truck driver for 35 years, with a presbycusis component to an unknown degree.  The examiner concluded that the Veteran's hearing loss was not caused by, or the result of, noise exposure during service.

Pursuant to the Board's remand instructions, an addendum VA audiology medical opinion report was obtained in February 2015, to further address the etiology of the Veteran's hearing loss and his contentions.  Following a review of the claims file, the clinician opined the claimed bilateral hearing loss was less likely than not due  to or the result of military service.  The clinician noted that all medical records  from active duty, as well as post-service treatment records decades after service contained no findings consistent with a diagnosis of hearing loss or acoustic trauma. The clinician acknowledged that the absence of hearing loss at separation did not rule out service connection, nonetheless, the purpose of the separation examination was to determine medical issues present at that time, and changes in physical condition on active duty, and in the Veteran's case, no findings pertaining to hearing loss were noted.  Moreover, post-service treatment records were silent on hearing loss, tinnitus and acoustic trauma on active duty.  It was also noted that the it was the physician's responsibility in medical reports to notate Veteran's concerns with health issues including any disabilities such as hearing loss, yet records were silent on hearing loss, tinnitus and acoustic trauma until 2007.  The examiner determined that the evidence was consistent with a finding that the current hearing loss was not incurred in service.   

The clinician further noted that the Veteran had an occupational history of       steady excessive noise exposure as a truck driver for 35 years.  During that time Department of Transportation (DOT) physicals were required to drive a truck, which included a hearing evaluation.  The Veteran passed his DOT physical without the assistance of hearing aids.  The examiner concluded that while noise exposure in active duty was conceded, and the absence of disabling hearing loss at separation did not preclude service connection, there must be evidence that current hearing loss is related to active duty.  The examiner noted there was no objective or subjective evidence of acoustic damage on active duty, particularly in light of the fact that for a period 35 years after discharge, the Veteran passed DOT physicals, including hearing evaluations without hearing aids.  Physicians, both military and VA, were well-trained in obtaining a veteran's medical history which did not report hearing loss.  

The Board assigns greatest weight to the opinion of the VA audiologists.  The opinions were provided following review of the claims file and examination of the Veteran, considered the Veteran's contentions, and provided an adequate rationale  for the conclusions reached.  The clinicians explained why the current bilateral hearing loss was not related to service.  The opinions contain an internal logic consistent with the known facts, as well as with other evidence of record.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez,
22 Vet. App. at 302-04.  Significantly, there is no competent medical evidence       that contradicts the VA audiologists' opinions.  


The Board notes that the Veteran has submitted internet articles regarding acoustic trauma and its effects on hearing acuity, to include delayed onset of tinnitus, in support of his claim.  However, these articles do not show that he is entitled to service connection for bilateral hearing loss because they merely discuss manifestations commonly associated with noise exposure and hearing loss.  Cf. Mattern and Sacks, both supra.  .

While the Veteran sincerely believes he suffers from hearing loss due to excessive noise in service and he is competent to describe symptoms of hearing problems, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of hearing loss are matters that require medical expertise to determine.  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence indicates the Veteran's hearing loss arose years after discharge from service, and the most probative evidence indicates the condition is not related to service, to include acoustic trauma during active duty.  Accordingly, the claim for service connection for hearing loss is denied.  

Therefore, the Board finds that the preponderance of evidence is against a finding of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, supra; Gilbert, supra.


ORDER

 Service connection for chronic obstructive pulmonary disease is denied. 

Service connection for a chronic bilateral eye disability is denied.

Service connection for bilateral hearing loss is denied.


REMAND

In the 2010 Remand, the Board referred a claim for service connection for a gastrointestinal disability as secondary to service-connected anxiety disorder.  However, a different theory of causation for the same disability is not a separate claim.  

Accordingly, the claim for service connection for a gastrointestinal disorder is remanded for the AOJ to adjudicate the claim on a secondary basis as well.  Although a VCAA letter addressing secondary service connection was provided to the Veteran, readjudication of the claim in the 2015 supplemental statement of the case did not include regulations pertinent to secondary service connection.  

Moreover, the 2015 VA opinion did not address secondary service connection.  Thus, an examination and additional opinion should be sought on remand. 

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for a gastrointestinal disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.   If any requested records are unavailable, the Veteran should be notified of such. 

2.  The Veteran should be afforded a VA gastrointestinal examination to determine the current nature of his disability and to obtain an opinion as to whether any diagnosed gastrointestinal disorder is related to his service-connected anxiety disorder.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis  for any gastrointestinal disorder found.  The examiner should then provide an opinion as to whether the diagnosed disorder, to include GERD as noted in VA treatment records during the course of the claim, is at least as likely as not caused by the Veteran's service-connected anxiety disorder.  The examiner should explain why or why not.

If not caused by the anxiety disorder, the examiner should opine whether the gastrointestinal disorder/GERD, is at least as likely as not permanently worsened beyond natural progression (as opposed to temporary exacerbation of symptoms) by his service-connected anxiety disorder.  If the examiner finds that the Veteran's gastrointestinal disorder (GERD) was permanently worsened beyond normal progression (aggravated) by his service-connected anxiety disorder, the examiner should attempt to quantify the level of permanent worsening attributable to the anxiety disorder. 

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for service connection for a gastrointestinal  disorder should be readjudicated, to include as secondary to service-connected anxiety disorder.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case that includes the regulations pertinent to secondary service connection, and be given  an appropriate period to respond thereto before the case is returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


